Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2004/0236225) and in view of Yee et al. (US 2014/0228824). 

	3.	Addressing claim 1, Murphy discloses a computer-implemented method for classifying a tissue type within a tissue sample using a laser-stimulated thermal imaging (LSTI) device communicatively coupled to a processor and a memory, the method comprising (it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that process images and take images require a computer system to implement):
obtain a first thermal image of the tissue sample (see [0035-0036], [0063] and Fig. 1A-B; obtain images inherently has image processor and memory); 
introduce a laser-based thermal stimulation into at least one thermal stimulation volume within the tissue sample (see Fig. 1C, [0036] claims 14 and 17); 
obtain a second thermal image of the tissue sample (see Fig. 1C, claims 14 and 17); 
create a spatial temperature plot based on the first and second thermal images see Fig. 1C, 3A-B, [0029], [0040], [0045-0046], [0053], claims 14 and 17; the images with identify pattern of infrared emission and temperature changes is a spatial temperature plot); 
determine at least one thermal diffusion parameter from the spatial temperature plot (see Fig. 1C, 3A-G, [0029], [0040], [0045-0046], [0053], [0063], claims 14 and 17; the temperature changes and the pattern of infrared emission intensity is the diffusion parameter) 
classify each tissue type adjacent to each of the at least one thermal stimulation volumes based on the at least one thermal diffusion parameter (see [0069] and Figs. C-G; the images show clear border of the tumor; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that clear delineate border for identification/classification of tumor tissue, different tumor tissue stages/type (malignant or benign, etc.) and normal tissue).



4.	Addressing claims 2-7, Murphy discloses:
wherein introducing the laser-base thermal stimulation using a single source laser, and wherein the scanning pattern includes at least one of a line scan, a raster scan, a concentric circle scan, or a spiral scan (see [0010], [0059-0061] and [0063]; laser as optical heating; Yee discloses raster scan (see [0061]; row by row and column by column scan is raster scan); 
generating a model to simulate the laser-based thermal stimulation (see [0032], [0079]; take images to compare with predicted simulation result of conventional model);
wherein introducing the laser-based thermal stimulation comprises introducing the laser-based thermal stimulation using the at least one laser source and at least one additional source (see [0062-0063]; combination of surface cooling source and active heating source (laser)).
wherein introducing the laser-based thermal stimulation using the at least one laser source and at least one additional source comprises at least one source 
wherein obtaining the first and second thermal images comprises obtaining the first and second thermal images using at least one of a thermal imaging device or sensor (see [0061] and [0076]; IR camera);
wherein obtaining the first and second thermal images using at least one of a thermal imaging device or sensor comprises using at least one of thermally sensitive cameras, temperature sensors, and photon sensors (see [0061] and [0076]; IR camera).	

5.	Addressing claims 8-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method require the system and non-transitory computer-readable storage media to perform therefore claims 8-20 are being rejected for the same reason as claims 1-7. Regarding claim 20, also see [0053], [0056], [0067] and [0069], temperature profile is temporal thermal profile, IR radiometric profile is a spatial thermal diffusion profile. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793